Determination of respondent, Police Commissioner, dated September 20, 1990, which adopted the report and recommendation of the Administrative Law Judge, and suspended petitioner for seven days, unanimously confirmed, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [William P. McCooe, J.], entered June 19, 1991), is dismissed.
The charges arise out of an allegation that without cause petitioner assaulted a civilian. Upon review of the record, we find that there is substantial evidence to support the Commissioner’s determination. The complainant’s testimony and dis*324cernible portions of the hospital records provide a rational basis for the findings.
Determinations concerning the credibility of witnesses, the weight of the evidence and the choice between conflicting testimony are the province of the Administrative Law Judge and the Commissioner. Nor do we find the penalty imposed disproportionate to the offense (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur — Murphy, P. J., Rosenberger, Kassal and Rubin, JJ.